The appellee, Jesse Durham, being imprisoned in the county jail of Madison county under an indictment for murder in the first degree, filed a petition in this cause for a writ of habeas corpus, and applied for bail during the regular term of the circuit court of Madison county, the petition being addressed to the judge of the circuit court. After hearing the facts in the case the judge admitted the petitioner to bail, and from the judgment in this behalf, the State prosecutes the present appeal.
The judgment admitting the petitioner to bail is reversed, and a judgment is here rendered denying the bail to the defendant and dismissing the petition.
Opinion Per Curiam.